Case 4:18-cv-00725 Document 39 Filed on 03/03/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                 March 03, 2020
                                                               David J. Bradley, Clerk
Case 4:18-cv-00725 Document 39 Filed on 03/03/20 in TXSD Page 2 of 2
